Exhibit 10.1

 
ARTICLES



Article 1.  Definitions


1.1           ARS means the United States Department of Agriculture,
Agricultural Research Service.


1.2           ZTH means Z Trim Holdings, Inc.


1.3           Agreement means this Cooperative Research and Development
Agreement.


1.4
Confidential Information means trade secrets or commercial or financial
information that is privileged or confidential under the meaning of 5 USC
552(b)(4).



1.5
Subject Invention means any invention or other intellectual property conceived
or first reduced to practice under this Agreement which is patentable or
otherwise protectable under Title 35 of the United States Code, under 7 USC
2321, et seq., or under the patent laws of a foreign country.  Specifically not
included in the definition of Subject Inventions are inventions made outside the
Scope of Agreement or prior to the execution of this Agreement.  Recently ARS
and ZTH developed an improved method for converting a fiber-containing substrate
into a non-caloric gel of disrupted cellular cellulosic debris.   This method,
which will be used in this project, was developed prior to this Agreement and is
not a Subject Invention.  Background inventions for this work include:

 
               1. Moreau, R.A, Hicks, K.B., Nicolosi, R.J., and Norton, R.N.
Corn fiber oil its preparation and use.  U. S. Patent 5,843,499.  1998.

2.           Doner, L.W., Sweeney, G.A., and Hicks, K.B.  Isolation of
hemicellulose from corn fiber. U.S. Patent 6,147,206.  2000.
 
ZTH has identified varoius Trade Secrets which are background and have been
provided in a separate confidential document.


1.6  
Scope of Agreement means those activities set forth in Schedule 2, entitled
“Statement of Work.”



1.7
Period of the Agreement means that period set forth under the Period of
Agreement on the ARS Office of Technology Transfer cover form for the Agreement.



Article 2.  Publications


2.1
Subject to the requirements of confidentiality and preservation of rights in
Subject Inventions, either party may publish the results of this Agreement,
PROVIDED:



 
a.
The other party is allowed to review the manuscript at least sixty (60) days
prior to submission for publication by submission to the Authorized Agent.



 
b.
The publication shall acknowledge this Agreement and the contributions of each
party’s personnel.



 
c.
The final decision as to the publication content rests with the party that
writes the publication.



2.2
Publication and/or other disclosure of the results of this Agreement shall be
delayed as necessary to preserve both United States of America and foreign
patent rights in a Subject Invention.



a.           Such a delay will only be granted if requested in writing; and


b.  
The requesting party demonstrates promptness and diligence in seeking patent
protection on the Subject Invention.



Article 3.  Confidentiality


3.1
Confidential Information, which is owned by one party to this Agreement and
disclosed to the other, shall be labeled “CONFIDENTIAL” by the submitter and
shall not be disclosed by the recipient without permission of the owner, EXCEPT
in accordance with Article 2.



3.2
To the extent either party orally submits its Confidential Information to the
other party, the submitting party will prepare a document marked “CONFIDENTIAL”
embodying or identifying in reasonable detail such orally submitted Confidential
Information and provide the document to the other party within thirty (30) days
of disclosure.



3.3
Neither party shall be bound by confidentiality if the Confidential Information
received from the other party:



a.           Already is available to the public or known to the recipient;


b.           Becomes available to the public through no fault of the recipient;
or


c.           Is nonconfidentially received from another party legally entitled
to it.
 
1
 
 

--------------------------------------------------------------------------------

 


Article 4.  Meetings, Reports and Records


4.1
Frequent and effective communication is essential to the successful
accomplishment of the objectives of this Agreement.  To this end, the scientific
representatives of ARS and ZTH shall meet (meetings need not be in person if
agreed upon) at least once every six (6) months to exchange results, perform
critiques, and make plans and recommendations.  Written progress reports shall
be supplied by each party to the other at least fifteen (15) calendar days prior
to each semi-annual meeting.



4.2
Any such plan or recommendation that is outside the Scope of Agreement shall be
reduced to writing and referred to the Authorized Agent of each party for
appropriate action.  Any such plan or recommendation so referred shall not be
binding upon either party unless incorporated into this Agreement by written
amendment.



4.3
Each party shall keep complete records relating to this research.  All such
records shall be available for inspection by either party at reasonable
times.  The records, or true copies of them, shall be delivered to either party
upon request.



4.4
The results of this Agreement and research data that are collected, compiled,
and evaluated under this Agreement shall be shared and mutually interchanged by
ZTH and ARS.



4.5
A final report summarizing all data shall be submitted by each party, separately
or jointly, to both party’s Authorized Agents within sixty (60) days of the
completion of this Agreement.



Article 5.  Research Exclusion


5.1
The results of this Agreement owned or co-owned by the U.S. Government may be
made available to others by ARS for bona fide noncommercial research purposes
if:



a.           Confidentiality is not breached; or


b.           Patent, Plant Variety Protection Certificate or Biological Material
Invention rights are not compromised.


5.2
Plants and animals, their genetic materials or information relating thereto, or
parts thereof, covered by Plant Variety Protection Certificates, Biological
Material Inventions, Plant Patents, or Utility Patents, owned or co-owned by
ARS, may be made available by ARS to third parties for bona fide research
purposes including the development of new animals or plants.



Article 6.  Ownership of Inventions


6.1
All rights, title, and interest in any Subject Invention made solely by
employee(s) of ARS shall be owned by ARS.



6.2
All rights, title, and interest in any Subject Invention made jointly by at
least one (1) employee of ARS and at least one (1) employee of ZTH shall be
jointly owned by ARS and ZTH.



6.3
All rights, title, and interest in any Subject Invention made solely by
employees of ZTH shall be owned by ZTH.



Article 7.  Subject Invention Licenses


7.1
ZTH is granted an option to negotiate an exclusive license in each Subject
Invention owned or co-owned by ARS for one or more field(s) of use encompassed
by the Scope of Agreement.  This license shall be consistent with the
requirements of 35 USC 209(a), 209(b) (manufactured substantially in the U.S.),
and 209(f) and other such terms and conditions as may be reasonable under the
circumstances, as agreed upon through good faith negotiations between ZTH and
ARS  .  For avoidance of doubt, ZTH shall have and retain its undivided interest
in Subject Inventions co-owned by ZTH and ZTH shall have the right to use such
co-owned subject Inventions for any purpose





7.2           This option shall terminate whenever ZTH fails to:


 
a.
Submit a complete application for an exclusive license within sixty (60) days of
being notified by ARS of an Inventions availability for licensing; or



 
b.
Submit a good faith written response to a written proposal of licensing terms
within forty-five (45) days of such proposal.



7.3
ZTH grants ARS, on behalf of the U.S. Government, a royalty free, nonexclusive,
worldwide, irrevocable, nontransferable license for any ZTH solely owned Subject
Invention.  The purpose of this license shall only be to practice the Subject
Invention or have it practiced, by or on behalf of the U.S. Government, for
research or other non-commercial U.S. Government purposes.  15 USC 3710a(b)(2).



Article 8.  Subject Invention Information


8.1
The Authorized Agents or designees of each party shall promptly make written
disclosure to each other of each Subject Invention.



8.2
This information shall be treated in confidence by the receiving party, EXCEPT:
it may be shared with those having a need to know.



8.3
Each party shall provide, when requested by the other, all information in its
possession, or true copies thereof, pertaining to a Subject Invention which may
be necessary or useful in the preparation, filing, and prosecution of patent or
Plant Variety Protection Certificate applications covering the Subject
Invention.



Article 9.  Intellectual Property Protection Applications


9.1
ARS and ZTH agree to cooperate with the other in the preparation, filing, and
prosecution of Patent, Plant Variety Protection Certificate or Biological
Material Invention applications on Subject Inventions in the United States of
America and any other country.



9.2
ARS shall provide ZTH’s Authorized Agent or their designee with a copy of any
such application on a Subject Invention within fourteen (14) calendar days of
filing.



9.3
ARS shall have the first option to prepare and prosecute Patent, Plant Variety
Protection Certificate or Biological Material Invention applications on Subject
Inventions that are owned or co-owned by the U.S. Government, which option may
be waived in whole or in part.

 
2

 
 

--------------------------------------------------------------------------------

 
Article 10.  Use of Name or Endorsements


ZTH shall not in any way state or imply that this Agreement or the results of
this Agreement are an endorsement of its organizational units, employees,
products, or services except to the extent permission is specifically granted by
ARS.


Article 11.  Regulatory Compliance with Government Rules & Regulations


11.1
ZTH is responsible for obtaining appropriate opinions, permits, or licenses from
Federal or State agencies, which regulate research materials, or commercial
products that may arise from the research work performed within the Scope of
Agreement.



11.2           In carrying out its responsibilities under this Article, ZTH
shall:

 
a.           Consult and coordinate regulatory approval actions with ARS; and


b.  
Give ARS’ Authorized Agent or designee a copy of any applications and opinions,
permits, or licenses issued.



11.3  
Both parties acknowledge and agree to comply with all applicable laws and
regulations of the Animal Plant Health and Inspection Service, The Center for
Disease Control, and/or Export Control Administration pertaining to possession
or transference of technical information, biological materials, pathogens,
toxins, genetic elements, genetically engineered microorganisms, vaccines, and
the like.

 
 

Article 12.  Liability


It is understood and agreed that neither Party to this Agreement shall be
responsible for any damages or injuries arising out of the conduct of activities
governed by this Agreement, except to the extent that such damages and/or
injuries were caused by the negligent or wrongful acts or omissions of its
employees, agents or officers.  ARS’ liability shall be limited by the Federal
Tort Claims Act, 28 USC 2671, et seq.
 
 

Article 13.  Termination


13.1
Either party may unilaterally terminate this entire Agreement at any time by
giving the other party written notice not less then sixty (60) calendar days
prior to the desired termination date.



13.2
Articles 2. “Publications”, 3. “Confidentiality”, 6. “Ownership of Inventions”,
7. “Subject Invention Licenses”, 10. “Use of Name or Endorsements”, and 12.
“Liability” shall survive the expiration or termination of this Agreement.



13.3
If either party unilaterally terminates this Agreement pursuant to Article 13.1,
each party shall return to the other or destroy, as shall be then agreed, any
and all data and materials originated or provided by one party to the other that
is still in the receiving party’s possession within 30 days of termination.



Article 14.  Availability of Appropriations


The continuance of this Agreement is subject to the passage by the Congress of
the United States of an appropriation of funds from which expenditures may
legally be made to cover ARS’ contributions.


Article 15.  Disputes


15.1
Any dispute arising under this Agreement, which cannot be readily resolved,
shall be submitted jointly to the Authorized Agents, identified in Article 16 of
these General Provisions.



15.2
Each party agrees to seek in good faith to resolve the issue through negotiation
or other forms of nonbinding dispute resolution processes mutually acceptable to
the parties.



15.3
Pending the resolution of any dispute or claim pursuant to Article 15, the
parties agree that performance of all obligations shall be pursued diligently.



Article 16.  Notices and Authorized Agents


Notices between the parties and copies of correspondence among the scientific
and/or technical representatives of each party that interpret or may have a
bearing on the legal effect of this Agreement’s terms and conditions shall be
sent to the Authorized Agents.  Referencing Agreement Number 58-3K95-X-XXX
thereon, send copies to:


ARS’ Authorized
Agent                                                           ZTH’s Authorized
Agent
Robert
Griesbach                                                               Brian
Chaiken
USDA-ARS-OTT                                                               Z
Trim Holdings, Inc.
5601 Sunnyside
Avenue                                                           1011 Campus
Drive
Beltsville,
Maryland  20705-5131                                              Mundelein,
Illinois  60060
Tel.:  (301)
504-6905                                                               Tel.:  (847)
549-6002
Fax:  (301)
504-5060                                                               Fax:  (847)
549-6146
E-mail:  crada.ott@nps.ars.usda.gov                                       E-mail:  BrianChaiken@ztrim.com




Article 17.  Limitation on ARS’ Scientific Representative’s Authority


ARS’ Scientific Representative, also known as the Authorized Departmental
Officer’s Designated Representative (“ADODR”), is authorized to perform the
research and development falling within the Scope of Agreement.  This individual
is not authorized to change or interpret with authority the terms and conditions
of this Agreement.


Article 18.  Assignments


18.1
Neither this Agreement nor any rights or obligations of the parties hereto shall
be assigned or otherwise transferred by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld.



18.2
In no case shall ZTH assign or transfer this Agreement to a party not a citizen
or legal resident of the United States.



18.3
ARS is an agency of the U.S. Government and any rights or obligations created
under this Agreement are freely transferable within the U.S. Government and
shall not be deemed an “assignment” as contemplated by this Article 18.



Article 19.  Relationship of Parties


19.1
ARS and ZTH act in their independent capacities in the performance of their
respective functions under this Agreement and neither party is to be considered
the officer, agent, or employee of the other.



19.2
Each party shall allow, consistent with policies and procedures of ARS and the
ZTH, access to their facilities, as needed.



19.3
Each party shall separately assign personnel, equipment, supplies,
transportation, and facilities, as needed and available to meet respective
responsibilities hereunder, such resources to remain the property of the
assignor.



3
 
 

--------------------------------------------------------------------------------

 
 
Article 20.  Force Majeure


20.1
Neither party shall be liable for any unforeseeable event beyond its reasonable
control not caused by the fault or negligence of such party:



 
a.
Which causes the party to be unable to perform its obligations under this
Agreement; and



b.           Which it has been unable to overcome by the exercise of due
diligence.


 
c.
This includes, but is not limited to, flood, drought, earthquake, storm, fire,
pestilence, lightning and other natural catastrophes, epidemic, war, riot, civil
disturbance or disobedience, strikes, labor dispute, failure, or sabotage of
either Party’s facilities or any order or injunction made by a court or public
agency.



20.2
In the event of the occurrence of such force majeure event, the party unable to
perform shall promptly notify the other party.  It shall also:



a.           Use its best efforts to resume performance as quickly as possible;


 
b.
Suspend performance only for such period of time as is necessary as a result of
the force majeure event.

 
Article 21.  Amendment


21.1
If either party desires a modification in this Agreement, the parties shall
confer in good faith to determine the desirability of such modification.



21.2
Such modification shall not be effective until a written amendment is signed by
the Authorized Agents of both Parties.



Article 22.  Severability


The illegality or invalidity of any provision of this Agreement shall not
impair, affect, or invalidate the other provisions of this Agreement.


Article 23.  Ambiguities


ARS and ZTH agree that each Party has reviewed this Agreement and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply to the interpretation of this Agreement.


Article 24.  Officials Not To Benefit


24.1
No Delegate to or Member of the Congress of the United States of America shall
have a part of or benefit from this Agreement.



24.2
This requirement does not include corporations if this Agreement is entered into
for the corporation’s general benefit.



Article 25.  Subcontracting Approval


25.1
A party hereto desiring to obtain and use the services of a third party via
contract or otherwise shall give prior notice to the other party, including
details of the contract or other arrangement.



25.2
This requirement is to assure that confidentiality is not breached and rights in
Subject Inventions are not compromised.



Article 26.  Governing Law


The construction, validity, performance, and effect of this entire Agreement
shall be governed by the laws applicable to the Government of the United States
of America as practiced in the Federal Courts located in the District of
Columbia.


Article 27.  Entire Agreement


27.1
This Agreement constitutes the entire agreement between ZTH and ARS and
supersedes all prior agreements and understandings between them with respect to
its subject matter.



27.2
Any representations, promise, or condition in connection with such subject
matter, which is not incorporated in this Agreement, shall not be binding upon
either party.



27.3
No modification, renewal, extension, waiver, or termination of this Agreement or
any of its provisions shall be binding upon the party against whom enforcement
of such modification, renewal, extension, waiver, or termination is sought,
unless made in writing and signed on behalf of such party by that party’s
Authorized Agent.



27.4
As used herein, the word “termination” includes any and all means of bringing to
an end prior to its expiration by its own terms of this Agreement, or any
provision thereof, whether by release, discharge, abandonment, or otherwise.



Article 28.  Conduct of ZTH’s Employees


28.1
ZTH’s employee(s) while engaged in work upon or in an ARS facility shall abide
by ARS’ “rules of the workplace.”



28.2
Such rules address conduct, hours of work, laboratory procedures, equipment
operating standards, research notebooks, etc.



28.3
ARS’ Scientific Representative shall respond to ZTH when queried concerning the
details of ARS’ “rules of the workplace.”





Article 29.  Insurance


ZTH shall provide Workers Compensation and other insurance coverage in types and
amounts sufficient to protect the Federal Government’s interest from damage
claims resulting from ZTH’s use of ARS facilities, equipment, materials, and
supplies.




Article 30.  Supervision of ZTH’s Employee(s)


30.1
ARS may supervise the technical work of ZTH’s employee(s) while at the ARS
facility and while engaged in work within the scope of this Agreement.



30.2
ARS may not interfere in the employer/employee relationship between ZTH and its
employee(s).





SCHEDULES OMITTED
 
4
